Name: COMMISSION REGULATION (EC) No 331/97 of 24 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 25. 2 . 97 EN Official Journal of the European Communities No L 55/ 11 COMMISSION REGULATION (EC) No 331/97 of 24 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down , pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 25 February 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 February 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . (2) OJ No L 325, 14. 12 . 1996, p. 5. 0 OJ No L 387, 31 . 12 . 1992, p. 1 . (4 OJ No L 22, 31 . 1 . 1995, p. 1 . No L 55/ 12 EN Official Journal of the European Communities 25 . 2 . 97 ANNEX to the Commission Regulation of 24 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 15 052 54,1 204 55,6 212 113,8 624 256,5 999 120,0 0707 00 10 052 94,2 068 81,0 624 203,7 999 126,3 0709 10 10 220 192,0 999 192,0 0709 90 73 052 132,4 204 123,4 999 127,9 0805 10 01 , 0805 10 05, 0805 10 09 052 35,2 204 40,5 212 52,3 220 48,1 448 24,9 464 50,5 600 53,9 624 54,6 999 45,0 0805 20 11 204 72,6 999 72,6 0805 20 13, 0805 20 15, 0805 20 17, 0805 20 19 052 52,2 204 64,5 220 55,1 400 79,3 464 78,5 600 80,5 624 77,5 999 69,7 0805 30 20 052 62,9 400 72,0 600 72,8 999 69,2 0808 10 51 , 0808 10 53, 0808 10 59 060 58,9 400 92,6 404 76,4 512 105,0 528 104,5 999 87,5 0808 20 31 039 106,6 388 76,2 400 109,9 512 68,6 528 81,0 624 77,1 999 86,6 (') Country nomenclature as fixed by Commission Regulation (EC) No 68 /96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.